IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 20, 2009
                                No. 08-30696
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

DERRICK DECARLO PARKER,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 5:01-CR-50044-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Derrick DeCarlo Parker, federal prisoner # 10876-035, appeals the
sentence imposed following the district court’s granting of his motion for
reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2). Parker argues that the
holding in United States v. Booker, 543 U.S. 220 (2005), applies in § 3582(c)(2)
proceedings and that the district court abused its discretion by not imposing a
sentence below the amended guidelines sentence range. Parker also argues that



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-30696

the district court committed procedural error by not giving reasons for not
granting a greater sentence reduction and by not making an individualized
sentencing determination.
      Parker’s assertions that Booker applies in § 3582(c)(2) proceedings and
that the district court abused its discretion by not imposing a sentence below the
amended guidelines sentence range are foreclosed by United States v. Doublin,
572 F.3d 235, 236-39 (5th Cir. 2009), petition for cert. filed (Sept. 21, 2009) (No.
09-6657). As the district court sentenced Parker to the lowest sentence within
the amended guidelines sentence range and did not have authority to lower
Parker’s sentence further, see id., any procedural error alleged by Parker was
harmless. See United States v. Sandle, 123 F.3d 807, 812-13 (5th Cir. 1997).
      AFFIRMED.




                                         2